
	
		II
		110th CONGRESS
		1st Session
		S. 1685
		IN THE SENATE OF THE UNITED STATES
		
			June 25, 2007
			Mr. Hatch (for himself,
			 Mr. Kennedy, Mrs. Feinstein, and Mr.
			 Specter) introduced the following bill; which was read twice and
			 referred to the Committee on the
			 Judiciary
		
		A BILL
		A bill to reduce the sentencing disparity between powder
		  and crack cocaine violations, and to provide increased emphasis on aggravating
		  factors relating to the seriousness of the offense and the culpability of the
		  offender. 
	
	
		1.Short
			 titleThis Act may be cited as
			 the Fairness in Drug Sentencing Act of
			 2007.
		2.Powder and crack
			 cocaine sentencing disparity reduction
			(a)Controlled
			 Substances ActSection 401(b)(1) of the Controlled Substances Act
			 (21 U.S.C. 841(b)(1)) is amended—
				(1)in subparagraph
			 (A)(iii), by striking 50 grams and inserting 250
			 grams; and
				(2)in subparagraph
			 (B)(iii), by striking 5 grams and inserting 25
			 grams.
				(b)Controlled
			 Substances Import and Export ActSection 1010(b) of the
			 Controlled Substances Import and Export Act (21 U.S.C. 960(b)) is
			 amended—
				(1)in paragraph
			 (1)(C), by striking 50 grams and inserting 250
			 grams; and
				(2)in paragraph
			 (2)(C), by striking 5 grams and inserting 25
			 grams.
				3.Change in
			 penalty for possession of crack cocaineSection 404(a) of the Controlled Substances
			 Act (21 U.S.C. 844(a)) is amended by striking Notwithstanding the
			 preceding sentence, and all that follows through the mixture or
			 substance exceeds 1 gram..
		4.Increased
			 emphasis on certain aggravating factors related to seriousness of the
			 offensePursuant to its
			 authority under section 994 of title 28, United States Code, the United States
			 Sentencing Commission shall review and, if appropriate, amend the sentencing
			 guidelines to ensure that the penalties for an offense involving trafficking of
			 a controlled substance provide tiered enhancements for the involvement of a
			 dangerous weapon or violence, including, if appropriate—
			(1)an increase to
			 the existing enhancement for possession of a dangerous weapon;
			(2)an enhancement
			 for the use or brandishment of a dangerous weapon;
			(3)an enhancement
			 for the use, or threatened use, of violence; and
			(4)any other
			 enhancement the Commission considers necessary.
			5.Increased
			 emphasis on certain factors related to the culpability of the offender
			(a)In
			 generalPursuant to its authority under section 994 of title 28,
			 United States Code, the United States Sentencing Commission shall review and,
			 if appropriate, amend the sentencing guidelines to ensure that the penalties
			 for an offense involving trafficking of a controlled substance adequately take
			 into account the culpability of the defendant and the role of the defendant in
			 the offense.
			(b)ConsiderationsIn
			 carrying out this section, the United States Sentencing Commission shall
			 consider—
				(1)whether
			 enhancements should be added, either to the existing enhancements for
			 aggravating role or otherwise, that take into account aggravating factors
			 associated with the offense, including—
					(A)whether the
			 defendant committed the offense as part of a pattern of criminal conduct
			 engaged in as a livelihood;
					(B)whether the
			 defendant maintained an establishment for the manufacture or distribution of
			 the controlled substance;
					(C)whether the
			 defendant distributed a controlled substance to an individual under the age of
			 18 years or a pregnant individual;
					(D)whether the
			 defendant involved an individual under the age of 18 years or a pregnant
			 individual in the offense;
					(E)whether the
			 defendant manufactured or distributed the controlled substance in a location
			 described in section 409(a) or section 419(a) of the Controlled Substances Act
			 (21 U.S.C. 849(a) or 860(a));
					(F)whether the
			 defendant bribed, or attempted to bribe, a Federal, State, or local law
			 enforcement officer in connection with the offense;
					(G)whether the
			 defendant was involved in the importation into the United States of the
			 controlled substance;
					(H)whether the
			 defendant committed the offense after previously being convicted of a felony
			 controlled substances offense; and
					(I)any other factor
			 the Commission considers necessary; and
					(2)whether
			 adjustments should be added, either to the existing guideline for mitigating
			 role or otherwise, that take into account mitigating factors associated with
			 the offense, including—
					(A)whether the
			 defendant had minimum knowledge of the illegal enterprise;
					(B)whether the
			 defendant received little or no compensation in connection with the offense;
			 and
					(C)whether the
			 defendant acted on impulse, fear, or friendship when the defendant was
			 otherwise unlikely to commit such an offense.
					6.Emergency
			 authority and deadline for commission actionThe United States Sentencing Commission
			 shall promulgate the guidelines, policy statements, or amendments provided for
			 in this Act as soon as practicable, and in any event not later than 90 days
			 after the date of enactment of this Act, in accordance with the procedure set
			 forth in section 21(a) of the Sentencing Act of 1987 (28 U.S.C. 994 note), as
			 though the authority under that Act had not expired.
		
